     Case 2:20-cv-01879-JAK-PLA Document 26 Filed 08/18/20 Page 1 of 1 Page ID #:183

                                                                               JS-6
 1

 2
                                                                                8/18/2020
 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Anthony Smith,                                  Case No.: 2:20-cv-01879-JAK-PLA
13                   Plaintiff,                       Hon. John A. Kronstadt
14        v.                                          [PROPOSED] ORDER FOR DISMISSAL
                                                      WITH PREJUDICE (DKT. 25)
15    3000 West Manchester, LLC, a
      California Limited Liability Company;
16    and Does 1-10,                                  Action Filed: February 26, 2020
                                                      Trial Date: Not on Calendar
17                                  Defendants.
18

19

20

21             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22    it, and being fully advised finds as follows:
23             IT IS ORDERED THAT:

24             Plaintiff Anthony Smith’s (“Plaintiff”) action against Defendant 3000 West
25    Manchester, LLC, (“Defendants”) is dismissed with prejudice. Each party will be
26    responsible for their own fees and costs.
27
       Dated: August 18, 2020                     _________________________________
                                                  ___________________
28                                                John A. Kronstadt
                                                  United States District Judge
